                                                                                        JOHN P. KANE
                                                                                        +1 212.872.1006/fax: +1 212.872.1002
                                                                                        jkane@akingump.com




                                                       June 2, 2021

VIA ELECTRONIC COURT FILING

Judge Ann M. Donnelly
U.S. District Court in the Eastern District of New
York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     Pozniak v. Shwartsman, 20-cv-02956-AMD-RML

Dear Judge Donnelly:

        Our firm represents Petitioner Natalia Pozniak. We write to provide a joint status report
per the Court’s May 24, 2021 order.

        During the May 24, 2021 status conference, we informed the Court that a travel document
that will allow S.P. to travel to Israel on an expired passport, with or without Mr. Shwartsman, was
ready to be retrieved by Mr. Shwartsman at the Israeli consulate in New York. At the end of that
conference, the Court ordered the Respondent to return S.P. to Israel on or before June 9, 2021.
Since the conference, Mr. Shwartsman has obtained the travel document and purchased tickets for
his and Sergey’s return to Israel on June 9, 2021, and provided Ms. Pozniak with confirmation of
each.

       The parties can provide one final status update once S.P. has departed for Israel.

       Thank you for your continued attention to this matter.

                                                           Respectfully,

                                                           /s/ John P. Kane

                                                           John P. Kane
cc:    Marcus Nussbaum




               One Bry ant Park | New Y ork, New York 10036-6745 | 212.872.1000 | fax: 212.872.1002 | akingump.com
